 

Exhibit 10.2

 



 

MEMORANDUM OF UNDERSTANDING

 

FOR INVESTMENT IN

 

CASTOR PROCESSING PLANT PROJECT

 

 

 

DATED: FEB 14, 2012

 

 

 

 

 

 

 

MEMORANDUM OF UNDERSTANDING

FOR INVESTMENT IN

CASTOR PROCESSING PLANT PROJECT

 

PROJECT FUND SOLICITING PARTY: SINAN COUNTY GOVERNMENT

(Hereinafter referred to as Party A )

 

PROJECT INVESTOR: PGCG INC

(Hereinafter referred to as Party B)

 

In accordance to the National Property Policy and to further implement the
strategy for developing the western front, and based on [Contract Law of People
Republic of China] and the related bylaws, Party A and B entered into this
Memorandum of Understanding on their own free will for mutual development and
benefit. Based on in-depth study and consideration after negotiation and
consultation of both parties for Party B’s proposed investment in Castor
Processing Plant within the Sinan Industrial Park, both parties came to and
understanding as below:

1.General Information of the Investment

1.1Project Name: Castor Processing Plant Development.

1.2Project Site: Sinan Industrial Park

1.3Investment Size: RMB 300 million in 3 phases, ( first phase 2012 Apil – 2013
April invest RMB 30 million

1.4Investment Method: Wholly Owned.

1.5Project construction Period : 2012 April till 2015 January

 

2.Rights and Obligation of both parties

2.1Rights and Obligation of Party A

2.1.1Party A treat this as key investment soliciting project and coordinated by
the Deputy District Officer in-charge of Agriculture, service by the County’s
Department of Agriculture Technology, to assist Party B in application for all
necessary prerequisite licenses and permits regarding this project. Party B
shall bear all cost.

 

 

2.1.2Party A shall provide the necessary support and assistance in providing
Party B a conducive operation environment, in accordance with related policies.

2.1.3Party A shall provide all necessary information and materials in relation
to the project.

2.1.4Party A undertake to provide the right of use of a 100 mu land within the
Sinan Industrial Park for Party B to construct its Processing Plant, free of
charge for the initial 3 years from date of execution the Agreements, provided
Party B invested not less than RMB 150 million before the end of January 2015.
Failing which Party A shall collect in a single lump sum fees for the use of the
land since initialization of the project.

2.1.5Party A shall at it own cost responsible for providing the water,
electricity and access roads to the said site outside the red demarcation area.
Party A shall be responsible for the said utilities within the red demarcated
area. The usage charge for water and electricity shall in accordance with the
standard charges applicable for the similar industry user of the Sinan county.

2.1.6Party A commit to assist Party B in promoting the planting of castor,
radiating from Sinan county as the center, to all neighboring county, with the
target of achieving 250,000- 400,000 mu of plantation area within 1-3 years, to
set the stage for next level of investment. The operation shall be develop and
manage wholly by Party B, and Party A shall not be involved in the business
operation.

 

2.2Rights and Obligations of Party B

2.2.1Party B shall incorporate a company according to the Ministry of Trade and
Commerce requirement with registered capital not less than RMB 20 million, shall
operate with honesty and promptly pay it’s taxes and subject to the supervision
of Party A.

2.2.2During the project implementation period, Party B must strictly execute
environmental protection actions, reinforcing “Three Simultaneous” rules and
every emission index shall measure up to national standards. All the
construction planning, design and construction plans shall be authorized by
Party A’s related authorities before implementing;

 

 

 

2.2.3Party B shall enjoy investment promotion privilege and project support
offered by Party B under its Investment Soliciting policy;

 

2.2.4Party B shall strictly adhere to national safety production standardization
requirements, producing quality qualified products;

 

2.2.5Party B must not undertake any illegal activities with this project;
otherwise shall bear all the responsibilities and consequences;

 

2.2.6Party B shall hire the required employees freely; however local farmers
shall be given preference if under the same terms and conditions, and shall
observe the National Employment Policies;

 

2.2.7Upon signing this memorandum both parties bind themselves to observe the
terms and conditions there-in. Party B should initiate the construction and
officiate the project not later than 30th April 2012. Or else, will be handled
in accordance with foreign investment policy.

 

3.Matters not already mentions in this Memorandum may be further negotiated and
included in the formal Agreement to be executed by both parties.

 

4This memorandum shall be construed and enforced in accordance with the laws of
the People Republic of China. Any dispute resulting from this memorandum will be
arbitrated and settle amicably, failing which shall be referred to respective
courts having jurisdiction locally. It shall take effect upon execution and both
party shall commence its preliminary works.

5.This Memorandum of Understanding is executed in quadruplets; each party shall
keep two copies.

 

Signed By Party A under its Seal: Signed by Party B: PGCG Inc Sinan County
Government       Representative Signature Representative Signature:

 

 

